Attorney’s Docket Number: QCOM-3958US (194419)
Filing Date: 5/8/2020
Claimed Priority Date: 9/20/2019 (US 62/903,378)
Applicant(s): Yeon et al.
Examiner: Marcos D. Pizarro
DETAILED ACTION
This Office action responds to the election filed on 4/4/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  (or as subject to pre-AIA ) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant's election with traverse of Invention I, reading on a device, and Species 2, reading on figures 3 and 8, in the reply filed on 4/4/2022, is acknowledged.  The traversal is on the grounds that no appropriate explanation of a serious burden was established.  This is not found persuasive as in the previous Office action the examiner clearly set forth that the inventions were distinct because the device in Invention I could be made by processes materially different than those of the Invention II.  The examiner also set forth that the inventions were separately classified.  This shows that each invention has attained recognition in the art as a separate subject of inventive effort, and as a separate field of search; thus, creating a serious burden if restriction were not required.
Regarding the species election requirement, the examiner also set forth that each species included mutually exclusive characteristics, which make them patentably distinct from each other.  That is, the unpatentability of one of the species would not necessarily imply the unpatentability of the other species.  Due to their mutually exclusive characteristics, each species will require a different field of search by employing different search queries, and the prior art applicable to one species would not likely be applicable to the other species; thus, also creating a serious search and examination burden if all the species were to be examined and searched.  The applicants, on the other hand, have failed to advance any reasons leading to the conclusion that the species claimed are to be considered clearly unpatentable over each other, or clearly admit on the record that this is the case.
For all of the above reasons, the requirement is still deemed proper and is therefore, made FINAL.
The applicants indicated that claims 1-8 and 10-26 read on the elected invention and species, and that claims 1-8, 10 and 13-24 are generic to the elected invention and species.  The examiner agrees.  Accordingly, claims 9 and 27-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and species, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 10-13 and 15-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dalmia (US 2019/0372198).

Regarding claim 1, Dalmia (see, e.g., fig. 4 and 14) shows a package 100 comprising:
A substrate 134 comprising first and second surfaces and a plurality of interconnects
A first antenna device 104 coupled to the first surface through a first plurality of solder interconnects 122
An integrated device 136 coupled to the second surface
A shield 152 over the second surface comprising an electromagnetic interference (EMI) shield
Regarding claim 2, Dalmia (see, e.g., fig. 14) shows the package 100 further comprises an encapsulation layer 140 over the second surface of the substrate and encapsulating the device 136.
Regarding claim 3, Dalmia (see, e.g., fig. 14) shows that the shield 152 is formed over a surface of the encapsulation layer 140.
Regarding claim 4, Dalmia (see, e.g., fig. 20) shows that the shield 152 is over a side surface of the substrate 134, and that a side portion of the first antenna device 104 is free of the shield.
Regarding claims 5 and 6, Dalmia (see, e.g., fig. 14) shows that the encapsulation layer is over the second surface of the substrate such that:
A first vertical surface of the encapsulation layer 140 is coplanar with a first vertical surface of the substrate 134
A second vertical surface of the encapsulation layer 140 is coplanar with a second vertical surface of the substrate 134
Regarding claim 7, Dalmia (see, e.g., fig. 4) shows the package further comprising a second antenna 104 coupled to the first surface of the substrate through a second plurality of solder interconnects 122.
Regarding claim 10, Dalmia (see, e.g., par. 0038/ll.7-15) shows that:
The first antenna device 104 is configured to transmit and receive a first signal having a first frequency
The second antenna 104 is configured to transmit and receive a second signal having a second frequency
Regarding claim 11, Dalmia (see, e.g., fig. 20) shows that the first antenna device 104 is positioned over the first surface of the substrate 134 such that a portion of the antenna device overhangs over the substrate.
Regarding claim 12, Dalmia (see, e.g., par. 0073) teaches that the first antenna device is configured to operate as a dipole antenna.
Regarding claim 13, Dalmia teaches that:
The first antenna device is configured to transmit and receive signals (see, e.g., par.0038/l.14)
The antenna device comprises at least one dielectric layer 110 and at least one interconnect 172 (see, e.g., fig. 13 and 18).
Regarding claim 15, Dalmia teaches that the package 100 is an antenna package (see, e.g., par.0038/ll1-2).
Regarding claim 16, Dalmia (see, e.g., fig. 37) teaches that the package is incorporated into a device selected from a group consisting of a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistance, a fixed location terminal, a table computer, a computer, a wearable device, a laptop computer, and a device in an automotive vehicle.
Regarding claim 17, Dalmia (see, e.g., fig. 14) shows an apparatus comprising:
A substrate 134 comprising first and second surfaces and a plurality of interconnects
First means 104 for transmitting and receiving a first signal, and coupled to the first surface through a first plurality of solder interconnects 122
An integrated device 136 coupled to the second surface
Means 152 for shielding formed over the second surface configured to provide EMI shielding
Regarding claim 18, Dalmia (see, e.g., fig. 14) shows the apparatus further comprising means for encapsulation 140 located over the second surface of the substrate 134 and encapsulating the integrated device 136.
Regarding claim 19, Dalmia (see, e.g., fig. 14) shows that the means 152 for shielding is formed over a surface of the means 140 for encapsulation.
Regarding claim 20, Dalmia (see, e.g., fig. 14) shows that:
The means 152 for shielding is further formed over a side surface of the substrate 134
A side portion of the first means 104 for transmitting is free of the means 152 for shielding
Regarding claims 21and 22, Dalmia (see, e.g., fig. 14) shows that the means for encapsulation is located over the second surface of the substrate such that:
A first vertical surface of the means 140 for encapsulation is coplanar with a first vertical surface of the substrate 134
A second vertical surface of the means 140 for encapsulation is coplanar with a second vertical surface of the substrate 134
Regarding claim 23, Dalmia (see, e.g., fig. 4) shows the apparatus further comprising a second means 104 for transmitting configured for transmitting and receiving a second signal and coupled to the first surface of the substrate 134 through a second plurality of solder interconnects 122.
Regarding claim 24, Dalmia (see, e.g., par.0038/l.14) shows that:
The first means 104 for transmitting and receiving the first signal is configured to transmit and receive a first signal having a first frequency
The second means 104 for transmitting and receiving the second signal is configured to transmit and receive a second signal having a second frequency
Regarding claim 25, Dalmia (see, e.g., fig. 20) shows that the first means 104 for transmitting and receiving the first signal is positioned over the first surface of the substrate 134 such that a portion overhangs over the substrate.
Regarding claim 26, Dalmia (see, e.g., par.0073) shows that the first means 104 for transmitting and receiving the first signal is configured to operate as a dipole antenna.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dalmia.
Regarding claim 8, Dalmia (see, e.g., fig. 4 and 21) shows most aspects of the instant invention including a package 100 having first and second antenna devices 104.  Dalmia, however, fails to specify that the antenna devices have different dimensions.  However, dimension differences will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such differences are critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”.  In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicants have not established the criticality (see next paragraph below) of the claimed dimensions, it would have been obvious to one of ordinary skill in the art to use these values in the device of Dalmia.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Dalmia in view of Kim (US 2020/0112081).

Regarding claim 14, Dalmia (see, e.g., fig. 13) shows most aspects of the instant invention including the first antenna device 104 comprising at least one dielectric layer 174 and one interconnect 172.  Dalmia (see, e.g., par. 0041) further teaches the dielectric layer comprising FR-4 and glass, but fails to teach the dielectric layer being an LTCC ceramic or an HTCC ceramic.  Kim (see, e.g., par.0058), on the other hand, teaches an LTCC ceramic to be an equivalent dielectric material to the materials in Dalmia.  Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art to use an LTCC ceramic, glass or FR-4 in Dalmia’s dielectric layer because these were recognized in the semiconductor art as equivalent dielectrics for their use in antenna devices, as taught by Kim, and selecting among known equivalents would be within the level of ordinary skill in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marcos D. Pizarro at (571) 272-1716 and between the hours of 9:00 AM to 7:00 PM (Eastern Standard Time) Monday through Thursday or by e-mail via Marcos.Pizarro@uspto.gov.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wael Fahmy, can be reached on (571) 272-1705.
Any inquiry of a general nature or relating to the status of this application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.   Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
							
MDP/mdp
April 26, 2022